Title: To Benjamin Franklin from William Alexander, 30 May 1784
From: Alexander, William
To: Franklin, Benjamin



My Dear Sir
Richmond Virginia 30 May 1784

I cannot let my first ship go without dropg you a few lines—Jonn woud inform you of my arrival of the severity of the Winter, & of my Journey to Philadelphia which was necessary for setling a plan for conducting my money transactions which I did

to my Satisfaction— I had the pleasure of Seeing your amiable Daughter Grand Children & Mr Bache, & received every mark of kindness from all of Them— Your Town pleases me much, not merely on account of the regularity of the streets, but the seeming energy of the Inhabitants, in a word The Congress may Sit where It pleases but Philadelphia is, & always will be the Capital of America— With regard to my business I have met with all the Obstructions I expected & some that I coud not forsee, particularly there is a want of order & economy in business in this State, that exceeds all Imagination— A Man must literaly do what Poor Richard Advises, to have any thing done he must go, judge what follows from this for a person whose business must Lye equaly on the four great rivers, & over an Extent of 50 leagues on each of these rivers, with a very little time I hope however to have my machine mounted, to go with tolerable regularity & Some Advantage, what can be done for a litle time will be merely to keep afloat, without dammage to the Concern— This I think we shall do in all events—
I have on mature deliberation fix’d myself here for the present, it is pretty Centrical, the seat of Government & of the weekly post, but I am obliged to Contrive posts for my own business, & when I begin vigourously, must keep 7 or 8 horses running Constantly backward & forward.
The difficulties I have to encounter give me time to Lay my plan in such a way as will require less mending than if we had been hurried at first—

I have been very well receivd by the Governor & have got acquainted & even Connected with all the Ingenious Men in this state, who make any figure, Except Mr Jefferson & two or three more yet Absent—In a word If my Constitution will stand this Climate, I can live here agreeably But unless necessity were to Oblige me, woud not think of bringing out my Family— Were Philadelphia my residence I certainly woud— At present I consider myself as in Another world, & wish to forget every thing in the old one, but my Friends & my Business.
I have met with Many very Ingenious & Worthy Men in whose society I coud pass my life with pleasure— Amongst the old race Col Geo: Mason & Mr With surprised me, And there are young Men getting Forward who will yield to their predecessors in Nothing— Mr Madison, must soon have a considerable weight in this state, or in any state in which he is Employed—
Your old Colleague Arthur Lee is sent to treat with the Indians, He is at present neither in Congress nor Assembly—
I beg to be rememberd to your Grand son & secretary & all our Friends with You— I hope my boy gives you & Him Satisfaction— I was pleasd wt His letter to Williams about the Baloons, I sent it to Dr Foulke & it helpd to make one, which he had begun upon my Information— I think the Dr will Succeed in his Business which is still more material. He & his Family did every thing possible to render my stay in Philadelphia agreeable. You have got a New Colleague of whom fame Speaks highly— You will learn that we are limiting our Foreign trade

to a few points in the Bay— This will soon make Norfolk a great Mart & will I think be of general Service & of advantage to us. Let me know my Dear Sir if I can be usefull to you or yours in this Country & believe me unalterably My Dear Sir Your most devoted hble Ser

W: Alexander
Dr B: Franklin M: P: of the United States at Passy

